DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-14 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Foreign Application No. 202010139003.9 filed 03/03/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/11/2021 and 05/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered if signed and initialed by the Examiner.

Claim Objections
 Claims 2, 8, and 12 are objected to because of the following informalities: the claims state in the preamble “...wherein the analyzing the response data packet based on a preset monitoring index, to determine whether a global failure occurs in the target virtual gateway cluster...”, however the Applicant also discloses in claims 1, 7, and 11 “a preset 
Claim 5 is objected to because of the following informalities:  In this particular case, claim 5 recites “A system” and introduces a new embodiment; therefore, it is an independent claim. However, language such as “according to claim 1” is indicative of dependent-type claims in the new system embodiment. Since claim 1 explicitly recites “a method” embodiment, it is considered a separate and distinct embodiment than the “system”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 2, 7, 8, 11, and 12 recite the term “preset monitoring index”, it is unclear because there is no definition in the Applicant’s disclosure on what exactly preset monitoring index means and how/when the monitoring index is preset. Appropriate correction is required.
Claims 3, 9, and 13 recite the term "a network long connection interruption", which is a relative term, therefore renders the claims indefinite. The term "network long connection" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-6, 7, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Secer (U.S. Patent No. 7,209,968) [Applicant’s IDS], hereinafter “Secer” in view of Pan et al. (“LD-ICN: Towards Latency Deterministic Information-Centric Networking”) [Applicant’s IDS], hereinafter “Pan”.
As per claim 1, Secer discloses a method for monitoring a global failure in a virtual gateway cluster (Secer: col. 10, lines 35-42 and fig. 3, step 301; the health of the distributed gateways is monitored…a gateway failure, such as a software and/or hardware failure, is detected. In certain implementations, the gateway monitoring system detects such a gateway failure), comprising: 
setting, in response to receiving a network probe setting instruction, a network probe in a target monitoring scenario, the network probe comprising a sending end probe and a receiving end probe (Secer: col. 12, lines 1-3; the polling instructions to be executed by such gateway monitoring systems 401 and 402 may be communicated thereto from central MS 202. Each of the gateway monitoring systems 401 and 402 comprising a sending end probe and a receiving end probe); 
collecting a response data packet sent by the sending end probe to the receiving end probe via a target virtual gateway cluster, the target virtual gateway cluster being determined based on the target monitoring scenario (Secer: col. 9, lines 17-18; data collected by the distributed gateways may be communicated to central MS 202…col. 10, lines 64-67 and col. 11, lines 1-2; monitoring of gateway health is achieved (at least in part) by polling the distributed gateways. For instance, in one embodiment, a gateway monitoring system may be implemented to periodically poll the distributed gateways for information about their operation…col. 11, lines 52-56; gateway monitoring systems 401 and 402 may each comprise a processor-based device operable to execute polling instructions to monitor the operation of their assigned gateways (e.g., to monitor each gateway's software and hardware to detect failures thereof)); and 
analyzing the response data packet based on a preset monitoring index, to determine whether a global failure occurs in the target virtual gateway cluster (Secer: col. 13, lines 12-36; failure of a gateway process may be efficiently detected in a number of ways. For example, if the gateway process is not communicating information to the MS (as expected) may be an indication of a failure of the gateway process. Alternatively, the central MS may detect a network failure in one of the communication links between it and a gateway. As a further example, the gateway box may communicate an unsolicited message, such as a trap, that indicates the loss (or failure) of the gateway process or some portion of the gateway hardware. Furthermore, according to certain embodiments of the present invention, monitoring systems 401 and 402 may periodically poll the gateway processes (e.g., poll once every "t" minutes). The efficiency of monitoring for gateway failure generally increases with a sufficiently small polling interval "t," which minimizes the overall recovery time. According to various embodiments, such polling may occur not only according to a predetermined polling interval, but may also be triggered upon the occurrence of an event. For instance, if the MS does not receive an expected message from a gateway process, then, responsive to the expected message not being received, the gateway's monitoring system may trigger a poll of such gateway process to ensure that such gateway process is operational). 

However Pan teaches:
 the response data is sent via a target virtual gateway in the target virtual gateway cluster (Pan: section 4.2; proactive routing of the probe packets, we embed source routing information [15] into the probe packet header, enabling both upstream and downstream latency monitoring for a specified path (specified/dedicated gateway)).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Pan with the teachings as in Secer. The motivation for doing so would have been in order to enable network-wide telemetry, all edges of the network graph should be covered by the probing path and to reduce unnecessary bandwidth occupation, and non-overlapped probing paths (Pan: section 4.2). 
at least one of: a constant network failure, a network probabilistic failure, an increase in network packet loss rate, an increase in network communication delay, or a network long connection interruption (Secer: col. 13, lines 12-36; failure of a gateway process may be efficiently detected in a number of ways…the central MS may detect a network failure in one of the communication links between it and a gateway. As a further example, the gateway box may communicate an unsolicited message, such as a trap, that indicates the loss (or failure) of the gateway process or some portion of the gateway hardware). 
As per claim 4, the modified Secer teaches the method according to claim 1, further comprising: sending global failure information of the target virtual gateway cluster to an alarm device using an internal network of the target virtual gateway cluster and an external network of the target virtual network cluster, in response to determining that the global failure occurs in the target virtual gateway cluster (Secer: col. 2, line 67 and col. 3, lines 1-12 and fig. 2, step 203; upon a fault message being received for a particular network element, the gateway process may generate an alert to a network administrator to notify the network administrator of such fault condition. As a further example, once a gateway receives the variable values from the network element(s) in response to a poll, the gateway may then process such variable values to monitor the operation of the network element(s). For instance, if a gateway polls a network element for a response and fails to receive such a response, the gateway may provide an alert to the network administrator (e.g., by presenting an alert message to a computer workstation) notifying the network administrator of a problem with the network element). 
As per claim 5, the modified Secer teaches a system for monitoring a global failure in a virtual gateway cluster, comprising: a server (Secer: fig. 2, item 202; MS 202), the server, being configured to perform the method for monitoring a global failure in a virtual gateway cluster according to claim 1 (Secer: col. 12, lines 1-6; the polling instructions to be executed by such gateway monitoring systems 401 and 402 may be communicated thereto from central MS 202. Also, upon gateway monitoring system 401 and 402 detecting failure of a gateway, such failure may be communicated therefrom to central MS 202 via communication network 205).  
As per claim 6, the modified Secer teaches the system according to claim 5, further comprising: an alarm device (Secer: col. 9, lines 44-46 and fig. 2, step 203; one or more alert displays 203 (e.g., work stations equipped with input and output devices)); the alarm device, being configured to receive global failure information of a target virtual gateway cluster, and send out the global failure information of the target virtual gateway cluster through a configured failure alarm strategy (Secer: col. 2, lines 9-12 and fig. 2, step 203; the gateway may provide an alert to the network administrator (e.g., by presenting an alert message to a computer workstation) notifying the network administrator of a problem with the network element). 
With respect to claim 7, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Secer also teaches an electronic device, comprising: one or more processors (Secer: col. 11, lines 6-8; the gateway hardware (e.g., the processor-based device on which the gateway process is implemented)); and a storage apparatus, storing one or more computer-executable instructions thereon; and wherein the one or more computer-executable instructions, when executed by the one or more processors, cause the one or more processors to perform operations (Secer: col. 11, lines 56-58; Gateway monitoring systems 401 and 402 may further comprise memory to which such polling instructions are stored).
Regarding claims 9-10, they are substantially similar to claims 3-4, respectively, and are rejected in the same manner, the same arts and reasoning applying. 
With respect to Claim 11, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Secer also teaches a non-transitory computer readable medium, storing computer-executable instructions thereon, wherein the computer-executable instructions, when executed by a processor, cause the processor to perform operations (Secer: col. 11, lines 56-64; Gateway monitoring systems 401 and 402 may further comprise memory to which such polling instructions are stored. The term "memory" is used broadly herein, and is intended to encompass any suitable data storage device now known or later discovered, including as examples random access memory (RAM), disk drives, floppy disks, optical discs (e.g., Compact Discs (CDs) and Digital Versatile Discs (DVDs)), and other data storage devices). 
Regarding claims 13-14, they are substantially similar to claims 3-4, respectively, and are rejected in the same manner, the same arts and reasoning applying. 


Claims 2, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Secer (U.S. Patent No. 7,209,968) [Applicant’s IDS], hereinafter “Secer”, in view of Pan et al. (“LD-ICN: Towards Latency Deterministic Information-Centric Networking”) [Applicant’s IDS], hereinafter “Pan”, and further in view of Pruthi et al. (U.S. Publication No. 2002/0105911), hereinafter “Pruthi”.
As per claim 2, the modified Secer teaches the method according to claim 1. 
However the modified does not explicitly mention extracting monitoring data corresponding to the preset monitoring index in the response data packet based on the preset monitoring index; and analyzing the monitoring data to determine whether the global failure occurs in the target virtual gateway cluster. 
However teaches:
extracting monitoring data corresponding to the preset monitoring index in the response data packet based on the preset monitoring index (Pruthi: paragraph 0016; monitoring data on a first communication line. Data is received from the first communication line and a plurality of packets are extracted from the data. Statistics are then recursively generated, the statistics corresponding to the plurality of packets…claim 1; associating a respective index with each of the selected packets; converting each of the selected packets into a respective record including its respective index); and 
analyzing the monitoring data to determine whether the global failure occurs in the target virtual gateway cluster (Pruthi: paragraph 0140; Appropriate subroutines in the network monitor then analyze the particular application traffic and extract or estimate “model parameters”. Using the mathematical model, and estimates of the parameters, as well as parameters of quality of service (such as packet loss rates, network delays, frame rates, etc.)).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Pruthi with the teachings as in the modified Secer. The motivation for doing so would have for monitoring data on a first communication line. Data is received from the first communication line and a plurality of packets are extracted from the data. Statistics are then recursively generated, the statistics corresponding to the plurality of packets (Pruthi: Abstract).
Regarding claims 8 and 12, they are substantially similar to claim 2, and are rejected in the same manner, the same arts and reasoning applying. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449